DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is construed to be indefinite because the recitation “the fan and motor assembly section” lacks a positive antecedent basis.  Since claim 8 depends upon an indefinite claim, that claim is construed to be indefinite based on dependency.  Claim 8 is further construed to be indefinite because the recitation “the section” is unclear if referring to the earlier recited elbow section or earlier recited fan and motor section.  Claim 11 is construed to be indefinite because the recitation “the interior surface” lacks a positive antecedent basis and unclear as to referring to the claim 10 blower unit or the claim 1 air producer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull (US 3,918,171).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Hull as teaching:
a drying apparatus for use in an automated vehicle cleaning system (see title and abstract), the drying apparatus comprising: 
a support frame 21; 
at least one blower unit 85 secured to the support frame, the blower unit having an inlet 87, 89 and an outlet 23, 25; 
a fan and motor assembly positioned within the blower unit near the inlet (expressly disclosed at column 4 lines 24-44, especially lines 32-33); 
a plurality of static baffles 66, 67 or 39, 41, 43 positioned behind the fan and motor assembly (expressly shown in figures 9, 10, 11); and, 
an air producer 35 at the outlet of the blower unit (expressly shown in figures 4, 5).  Hull also discloses the claimed support frame and the at least one blower unit are mounted above a path spanning a width of a vehicle (expressly shown in figure 1), wherein the apparatus further includes a plurality of blower units arranged on the support frame (expressly shown in figures 4, 5), wherein the blower unit further 31 positioned at the inlet of the blower unit, wherein the fan and motor assembly includes a fan having a plurality of airfoil blades disposed around a center rotor (expressly shown in figures 1, 4, 5), wherein the plurality of airfoil blades and static baffles are adapted for increasing an air flow and reducing a sound level of the apparatus (expressly disclosed at column 1 lines 28-55), wherein the air producer further includes a plurality of air nozzles arranged on an outer surface of the air producer (expressly disclosed at column 1 lines 28-55), wherein the blower unit further includes sound absorbing acoustic materials applied to an interior surface of the blower unit (expressly disclosed at column 4 lines 24-43, especially line 24 and column 4 lines 14-23), wherein the sound absorbing acoustic materials are applied to the interior surface of the air producer (expressly disclosed at column 2 line 57 through column 3 line 6 and expressly shown in figures 6, 7, 8).
Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger et al. (US 4,979,316).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Belanger as teaching:
a blower unit for use in a drying apparatus for an automated vehicle cleaning system (see title and abstract), the blower unit comprising: 
an inlet section 40 including a muffler 38; 
a fan 20 and motor 36 assembly section connected to the inlet section (expressly disclosed at column 2 line 65 through column 3 line 13); 
an air producer outlet section 24; and, 
an elbow connection section 18 connecting the fan and motor assembly section with the air producer outlet section (expressly shown in figures 1, 2).  Belanger further . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Belanger.  Hull discloses the claimed invention, as rejected above, except for the recited elbow connection section.  Belanger, another blower drying unit, discloses .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness, such at rejection would be proper or reasonable under current Office practice and procedure.  Reference D, cited in this action, is a patent publication by the same inventive entity as the current application.  References A, B, C, E, F, G, H, I, J, K, L, M, N, O, P, Q, R, S, T, cited in this action, are patent publications teaching drying treatments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Wednesday, April 21, 2021/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753